AU 24513 (Rc\'. 02»'|8) Jtldgnicnl in a Criminal Case
S|ieci |

UNITED STATES DISTRICT COURT

Disti‘ict ol`Montana

 

 

 

 

 

)
UNITED STATES OF AMERICA ) JUDGMENT IN A CRIMINAL CASE
V. )
Leticia Aguirre Tyrre|| § Case Nuniber: CR 18~9?-BLG-SPW

) UsM Ntirniier: 17278-046
)
) Evan Arvanetes (appointed)
) Dcl'cndiint`$ e\ttot‘liey

THE DEFENDANT:

M pleaded guilty to count(s) indictment

l:l pleaded nolo contendere to count{s)

which was accepted by the court.
[l was found guilty on count(s]
after a plea ot`not guiliy.
'l`lic defendant is adjudicated guilty ofthcsc ol`fcnscs:
'l`itle & Seetion Nature of Ofl`ense Offensc Ended Caunt
21useB4‘lat, 841b1 A Possession with intent to distribute methamphetamine 6!23!2018 |ndict.
Tlic defendant is sentenced as provided in pages 2 through 7 oft}iisjudgment. Thc sentence is imposed pursuant to

the Sentencing Ret`orm Actot`1984.

|] Tlie defendant has been found not guilty on count(s)

l:l Coiiiit(s) |:l is l:l are dismissed on the motion o£the United States.

 

_ _ lt is ordered t_liat thc defendant_rnust notify tiie Un_itcd States attorney for this district within 30 da s of`any change of` namc. residence,
or mailing address untll_all fines, restitution,_costs, and special assessments imposed l_)y thisjudgment are t`ti y paid. lf`ordered to pay rcstitutton,
the defendant must notify the court and Unitcd States attorney of`tnatcrtal changes in economic circumstances

1!25!2019

Dale ol`l position of`Judgmcnt

zaj,,zz_/

    

gn:iiure ol`Judge

Susan P. Watters. Distriet Judge

JA" 2 5 wig Narne and Title nt`Judgc

. U S Dlstrict Gourt
igri;trlct Dt Montana 1!25;201 g
Billings

Dalc

AO 2458 (Rcv. 02/|8) Judgment in Criminal Case
Sheet 2 _ imprisonment

DEFENDANT: Leticia Aguirre Tyrrel|
CASE NUMBER: CR 18-97~BLG-SPW

IMPRISONMENT

Thc defendant is hereby committed to the custody of the Federa| Burcau of Prisons to be imprisoned for a total
tcmi of:

60 months

m Thc court makes the following recommendations to the Bureau of Prisons:

The defendant be placed at either FC| Tucson or FCC Phoenix because it is close to fami|y. The defendant participate in
RDAP.

M Thc defendant is remanded to the custody of the United States Marshal.

l:l Thc defendant shall surrender to thc United States Marshal for this districts
l:l at l`_'l a.m. |:l p.m. on
l:l as notified by the United States Marshal.

 

l:l Thc defendant shall surrender for service of sentence at the institution designated by the Burcau of Prisons:

[:l before 2 p.m. on

 

l:l as notified by the United States Marshal.

['_`I as notified by the Probation or Pretrial Services Ot’fice.

Judgment - Pagc 2 of 7

 

 

 

RETURN
l have executed this judgment as follows:
Dcfendant delivered on co
m , with a certified copy of this judgment
UNITED STATES MARSHAL
B)'

 

DEPUTY UN[TED STATES MARSHAL

AO 2458 (Rev. 02/| 8) Judgment in a Criminal Case
Sheet 3 - Superviscd Re|case

 

Judgment-Page 5 of 7
DEFENDANT: Leticia Aguirre Tyrre||
CASE NUMBER: CR 18-97-BLG-SPW
SUPERVISED RELEASE

Upon release from imprisonment, you will be on supervised release for a term of :

5 years

MANDATORY CONDITIONS

|, You must not commit another federal, state or local crime.
2. You must not unlawfully possess a controlled substance.

You must refrain from any unlawful use of a controlled substance You must submit to one drug test within 15 days of release from
imprisonment and at least two periodic drug tests thereafter, as determined by the court.

l:| Thc above drug testing condition is suspended, based on the court's determination that you
pose a low risk of future substance abuse. {clieck ifapplicable)
4_ [] You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
restitution (check if applicable)
lZl You must cooperate in the collection of DNA as directed by the probation officer. (check ifapph'cab!e)

6. m You must comply with the requirements of the Sex Of`fender Registration and Notilication Act (34 U.S.C. § 20901, et seq.) as
directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
reside, work, are a student, or were convicted of a qualifying offense. (check ifapplicable)

7, |:| You must participate in an approved program for domestic violence. (check ifapplicable)

¥ou must comply with thc standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.

AO 2458 (Rev. 02/18) Judgmcnt in o Criminal Casc
Sheet JA - Supervised Release

 

Judgment-Pagc of

DEFENDANT: Leticia Aguirre Tyrrell
CASE NUMBER: CR 18-97-BLG-SPW

STANDARD CONDITIONS OF SUPERVlSION

As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

l. You must report to thc probation office in the federal judicial district where you arc authorized to reside within 72 hours of your
release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
frame.

2. Aher initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
when you must report to the probation officer, and you must report to the probation officer as instructed.

3. You must not knowingly leave the federal judicial district where you arc authorized to reside without first getting permission from the

court or the probation of`ficcr.

You must answer truthfully the questions asked by your probation of`ficer.

You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living

arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying

the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72

hours of becoming aware of a change or expected change.

6. You must allow the probation officer to visit you at any time at your home or elsewherc, and you must permit the probation officer to
take any items prohibited by the conditions of your supervision that he or she observes in plain vicw.

7. You must work hill time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
you from doing so. lf` you plan to change where you work or anything about your work (such as your position or your job
responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
days in advance is not possible due to unanticipated circumstances, you must notify thc probation officer within 72 hours of
becoming aware of` a change or expected change.

8. You must not communicate or interact with someone you know is engaged in criminal activity. lf you know someone has been
convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of thc
probation officer.

. lf` you are arrested or questioned by a law enforcement of`ficer, you must notify the probation officer within 72 hours.

lO. You must not own, possess, or have access to a fireann, ammunition, destructive device, or dangerous weapon (i.e., anything that was
designcd, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tascrs).

l 1. You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
first getting the permission of the court.

12. Ifthe probation officer determines that you pose a risk to another person (including an organization), the probation officer may
require you to notify thc person about the risk and you must comply with that instruction. The probation officer may contact the
person and confirm that you have notified the person about the risk.

13. You must follow the instructions of the probation officer related to the conditions of supervision.

§"?‘

U.S. Probation Off`ice Use Only

A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised

ReIease Conditions, available at: www.uscourts.gov.

Defendant's Signature Datc

 

AO 24SB(Rev. 02/18) .ludgment in a Criminal Case
Sheet 3D - Supervised Release

Judgment_Pagc 5 of 7
DEFENDANT: Leticia Aguirre Tyrrell
CASE NUMBER: CR 18-97-BLG-SPW

SPECIAL CONDITIONS OF SUPERVISION

1. The defendant shall participate in a program for mental health treatment as deemed necessary by the United States
Probation Officer. until such time as the defendant is released from the program by the probation officer. The defendant is
to pay part or all of the cost of this treatment, as directed by the United States Probation thce.

2. The defendant shall submit their person, residence, place of employment, vehicles, and papers, to a search, with or
without a warrant by any probation officer based on reasonable suspicion of contraband or evidence in violation of a
condition of release. Fai|ure to submit to search may be grounds for revocation. The defendant shall warn any other
occupants that the premises may be subject to searches pursuant to this condition. The defendant shall allow seizure of
suspected contraband for further examination.

3. The defendant shall participate in and successfully complete a program of substance abuse treatment as approved by
the United States Probation Oflice, until the defendant is released from the program by the probation oflicer. The
defendant is to pay part or all of the cost of this treatment, as directed by the United States Probation Office.

4. The defendant shall abstain from the consumption of alcohol and shall not enter establishments where alcohol is the
primary item of sale.

5. The defendant shall participate in substance abuse testing, to include not more than 365 urinalysis tests, not more than
365 breathalyzer tests. and not more than 36 sweat patch applications annually during the period of supervision. The
defendant shall pay all or part of the costs of testing as directed by the United States Probation Ofiice.

6. The defendant shall not possess, ingest or inhale any toxic substances such as, but not limited to. synthetic marijuana,
kratom and/or synthetic stimulants such as bath salts and spice, that are not manufactured for human consumption, for the
purpose of altering the defendant's mental or physical state.

7. The defendant shall not purchase, possess, use, distribute or administer marijuana, or obtain or possess a medical
marijuana card or prescription.

AO 2458 (Rev. 02/|8) Judgment in a Crimina| Case
Sheet 5 - Criminal Monetary Penalties

 

Judgment -_ Page 6 of 7
DEFENDANT: Leticia Aguirre Tyrrell
CASE NUMBER: CR 18-97-BLG-SPW
CRIMINAL MONETARY PENALTIES

The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

Assessment JVTA Assessment* Flne Restitutlon
TOTALS $ 100.00 $ $ $
[] The determination of` restitution is deferred until . An Amended Judgmem in a Cri'minal Case (AO 245C) will be entered

after such determination
l___l The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

lf the defendant makes a partial payment, each payee shall receive an approximatel ro ortioned ayment, unless specified otherwise in
the priority order or percentage payment column elow. However, pursuant to 18 .S. . § 3664€ , all nonfederal victims must be paid
before the United States is paid.

Name of` Payee ` ` Total Loss** y ' Restitution Ordered 4 rPriori§y or Percentage'
TOTALS $ 0.00 5 0.00

[] Restitution amount ordered pursuant to plea agreement S

The defendant must pay interest on restitution and a fine of more than 52,500, unless the restitution or fine is paid in full before the
fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). A|l of the payment options on Sheet 6 may be subject
to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

I:| The court determined that the defendant does not have the ability to pay interest and it is ordered that:
[:I the interest requirement is waived for the |:1 line l:] restitution.

[] the interest requirement for the l:] fine El restitution is modified as follows:

* Justice for Victims of Traffickin Act of 20 1 5, Ffub. L. No. 1 14-22. t _
** Findings for the total amount o losses are required under Chapters 109A, 1 10, 1 IOA, and 1 13A of Title 18 for offenses committed on or

after September 13, 1994, but before Apri123, 1996.

AO 2458 (Rev. 02/18) Judgment in a Criminal Case
Sheet 6 - Schedule of Payments

Judgment - l’age 7 ol'
DEFENDAN'I`: Leticia Aguirre Tyrrell
CASE NUMBER: CR 18-97-BLG-SPW

SCHEDULE OF PAYMENTS
Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:
A Z Lump sum payment of S 100-00 due immediately, balance due

|:] not later than ,or
m in accordance with m C, ['_'] D, [:| E, or g Fbelow; or

B I:I Payment to begin immediately (may be combined with [] C, [:I D, or [:] F below); or

C |:l Payment in equal (e.g., weekly. monthly, quarrerly) installments of S over a period of
(e.g., months oryears), to commence (e.g., 30 or 60 days) aRet‘ the dale Of this judgment; or

D Cl Payment in equal (e.g., weekly. momhly. quarreer installments of S over a period of
(e.g., months or years), to commence (e.g,. 30 or 60 days) alier release from imprisonment to a

term of supervision; or

E [] Payment during the term of supervised release will commence within (e.g.. 30 or 60 days) after release from
imprisonment Thc court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or

F Z] Special instructions regarding the payment of criminal monetary penalties:

Criminal monetary penalty payments are due during imprisonment at the rate of not less than $25.00 per quarter.
and payment shall be through the Bureau of Prisons' lnmate Financial Responsibility Program. Criminal monetary
payments shall be made to the C|erk, United States District Court, James F. Battin U.S. Courthouse. 2601 2nd
Ave North, Ste 1200, Bi||ings, MT 59101.

Unless the cou_rt has expressly ordered otherwise, if this judgment imposes imprisonment, pa ent of criminal monetary penalties is due during
th_e period of imprisonment All criminal monetary penalties, except those payments ma e through the Federal Bureau of Prisons' Inmate
Financial Responsibility Program, arc made to the clerk of the court.

Thc defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

l:] Joint and Several

Defendant and Co-Defcndant Names and Case Numbers (including defendant number), Total Amount, Joint and Several Amount,
and corresponding payee, if appropriate.

1:1 Thc defendant shall pay the cost of prosecution
1:1 Thc defendant shall pay the following court eost(s):

1'_'1 The defendant shall forfeit the defendant’s interest in the following property to the United States:

Payments shall be applied in the following orders (l) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5) fine
interest, (6) community restitution, (7) JVTA assessment, (8) penalties, and (9) costs, including cost of prosecution and court eosts.

